     Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 1 of 19

                                                        Minimum Mandatory YES
                                                                Rule 35/5K1.1 YES
                                                               Appeal Waiver YES
                                                                        Other YES*



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                         BRUNSWICK DIVISION

UNITED STATES OF AMERICA



V.                                                  Case No. 2:18-cr-050


ANTHONY KANYATTA SEALS



                      SUMMARY OF PLEA AGREEMENT


DEFENSE COUNSEL:


Garret Meader


STATUTES CHARGED:


Count 1: 21 U.S.C. §846- Conspiracy to Possess with Intent to Distribute
Controlled Substances


Counts 5, 6, 7, 9, & 22: 21 U.S.C, §841 —Possession with Intent to Distribute
Controlled Substances


Count 8: 18 U.S.C. §922(g)(l): Possession of a Firearm by a Prohibited Person

COUNT PLEADING TO:


Count 1: 21 U.S.C. §846 - Conspiracy to Possess with Intent to Distribute
Controlled Substances (Lesser-Included Offense; 500 grams or more of cocaine & 28
grams or more of cocaine base)

STATUTORY PENALTIES:

Imprisonment of not more than 40 years; but not less than 5 years.
Fine of not more than $5,000,000;
Supervised release term of at least 4 years; and
$100 special assessment.


*Otber-FOIA and Fed. R. Crim. P. 11(f) waivers
  Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 2 of 19




ELEMENTS OF THE OFFENSE:

    First:      That two or more people in some way agreed to try to accomplish
                a shared and unlawful plan to possess 500 grams or more of a
                mixture or substance containing a detectable amount of cocaine
                and 28 grams or more of a mixture or substance containing a
                detectable amount of cocaine base, both Schedule II controlled
                substances; and

    Second:     That the Defendant knew the unlawful purpose of the plan and
                willfully joined in it; and

    Third:      That the object ofthe unlawful plan was to possess with the intent
                to distribute and to distribute the cocaine and cocaine base.

TERMS OF PLEA AGREEMENT:

   • The Defendant will plead guilty to a lesser-included offense of Count 1 of
     the Superseding Indictment.

   • The Government will not object to a recommendation by the U.S. Probation
     Office that the Defendant receive an appropriate reduction in offense level
     for acceptance of responsibility pursuant to Section 3E1.1 ofthe Sentencing
      Guidelines.


   • At sentencing, the Government will move to dismiss any other Counts of
     the Indictment that remain pending against the Defendant.

   • The Defendant, should be agree to cooperate, must provide full, complete,
     candid, and truthful cooperation to the Government. The Government, in
     its sole discretion, will decide whether that cooperation qualifies as
     "substantial assistance" that warrants the filing of a motion for downward
     departure or reduction in sentence.

   • The Defendant waives his right to appeal on any ground, with only three
     exceptions: he may appeal his sentence if (1) that sentence exceeds the
     statutory maximum, (2) that sentence exceeds the advisory Guidelines
     range determined by this Court at sentencing, or (3) the Government
     appeals. By signing the plea agreement. Defendant explicitly instructs his
     attorney not to file an appeal unless one of the three exceptions is met.
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 3 of 19




    The Defendant entirely waives his right to collaterally attack his conviction
    and sentence on any ground and by any method, including but not limited
    to a 28 U.S.C. § 2255 motion. The only exception is that Defendant may
    collaterally attack his conviction and sentence based on a claim of
    ineffective assistance of counsel.


    The Defendant waives all rights to request information about the
    investigation and prosecution of her case under the Freedom ofInformation
    Act or the Privacy Act.

    The Defendant waives the protections of Rule 11(f) of the Federal Rules of
    Criminal Procedure and Rule 410 of the Federal Rules of Evidence. If he
    fails to plead guilty, or later withdraws his guilty plea, all statements made
    by him in connection with that plea, and any leads derived therefrom, shall
    be admissible for any and all purposes.


    The government and the Defendant agree, for purposes of calculating the
    Defendant's sentencing guidelines only, that the defendant should be
    attributed with at least 280 grams, but not more than 840 grams of cocaine
    base.



    The parties agree that for purposes of calculating the Defendant's offense
    level only, the Defendant should not receive a 2-level enhancement for
    possession of a firearm.
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 4 of 19




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION


UNITED STATES OF AMERICA
                                                  SUPERSEDING
                                                  INDICTMENT
V.                                                CR 2:18-50


ANTHONY KANYATTA SEALS




                              PLEA AGREEMENT


       Defendant, ANTHONY KANYATTA SEALS, represented by his counsel

Garret Meader, and the United States of America, represented by Assistant United

States Attorneys Jennifer Kirkland and Marcela Mateo, have reached a plea

agreement in this case. The terms and conditions of that agreement are as follows.

1.     Guilty Plea

       Defendant agrees to enter a plea of guilty to the lesser-included offense of

Coimt One of the Superseding Indictment, which charges a violation of 21 U.S.C. §

846.


2.     Elements and Factual Basis

       The elements necessary to prove the lesser included offense charged in Count

One are (1)That two or more people in some way agreed to try to accomplish a shared

and unlawful plan to possess 500 grams or more of a mixture or substance containing

a detectable amount of cocaine, and 28 grams or more of a mixture or substance

containing detectable amounts of cocaine base, ("crack" or "crack cocaine"), both

Schedule II controlled substances; and (2) That the Defendant knew the unlawful

                                         1
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 5 of 19




purpose of the plan and willfully joined in it; and (3) That the object of the unlawful

plan was to possess with the intent to distribute and to distribute the cocaine and the

cocaine base.


      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

      Beginning on a date unknown, but as early as October 2017, up to and

including October 2018, the precise dates being unknown, in Glynn County and

surrounding counties, within the Southern District of Georgia, and elsewhere, the

defendant did knowingly and intentionally combine, conspire, confederate and agree

with others known and unknown, to possess with intent to distribute 28 grams or

more of a mixture or substance containing cocaine base,("crack" or "crack cocaine"),

and 500 grams or more of a mixture or substance containing cocaine, both Schedule

II controlled substances, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(B); all done in violation of Title 21, United States Code,

Section 846.


      3.       Possible Sentence


      Defendant's guilty plea to the lesser-included offense of Count One will subject

him to the following maximum possible sentence: Imprisonment of not more than 40

years, a supervised release term of at least 4 years, a $5,000,000 fine, such restitution

as may be ordered by the Court, and forfeiture of all forfeitable assets. Defendant's

guilty plea will subject him to a mandatory minimum sentence of 5 years

imprisonment. The Court-additionally must impose a $100 special assessment-.
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 6 of 19




4.    No Promised Sentence


      No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's counsel, the

government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.    Court's Use of Sentencing Guidelines

      The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense. The Sentencing

Guidelines are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest.      The Court will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence.           The Sentencing

Guidelines are based on^of Defendant's relevant conduct, pursuant to U.S.S.G. §

IB1.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 7 of 19




6.    Agreements Regarding Sentencing Guidelines

      a.     Use of Information

      Nothing in this agreement precludes the government from providing full and

accurate information to the Court and U.S.Probation Office for use in calculating the

applicable Sentencing Guidelines range. Any incriminating information provided by

the defendant during his cooperation will not be used in determining the applicable

Guidelines range, pursuant to Section lBl.8 of the Sentencing Guidelines.

      b.     Acceptance of Resnonsibilitv

      The government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibility pursuant to Section 3El.l(a) of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibility, the government will

move for an additional one-level reduction in offense level pursuant to Section

3El.l(b) of the Sentencing Guidelines based on Defendant's timely notification of his

intention to enter a guilty plea.

      c.     Specific Offense Characteristics re: Dangerous Weapon pursuant to

U.S.S.G. 2Dl.inDi(D


      Both parties agree, that as a part of this plea agreement, for purposes of

calculating the Defendant's offense level only, the Defendant should not receive a

two-level increase in his offense level for possession of the firearm that was recovered

on February 27, 2015, as described in-Gount Eight of the Superseding Indictment.
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 8 of 19




d.    Agreement Regarding Quantities

      The government and the Defendant agree, for purposes of calculating the

Defendant's sentencing guidelines only, that the defendant should be attributed with

at least 280 grams, but not more than 840 grams, of cocaine base.



7.    Dismissal of Other Counts


      At sentencing, the government will move to dismiss any other Counts of the

Indictment that remain pending against Defendant, if applicable.



8.    Cooperation


      a.      Complete and Truthful Cooperation Reouired

      This agreement does not require the Defendant to cooperate. However, should

the Defendant decide to do so, the Defendant must provide full, complete, candid, and

truthful cooperation in the investigation and prosecution of the offenses charged in

the Superseding Indictment and any related offenses. Defendant shall fully and

truthfully disclose his knowledge of those offenses and shall fully and truthfully

answer any question put to him by law enforcement officers about those offenses.

      This agreement does not require Defendant to "make a case" against any

particular person. His benefits under this agreement are conditioned only on his

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 9 of 19




      b.     Motion for Reduction in Sentence Based on Cooperation

      The government will advise the Court at sentencing of the extent and value

of any information, cooperation, or assistance in the investigation and prosecution

of others provided by the defendant.

      Ifthe defendant's cooperation is completed prior to sentencing,the government

agrees to consider whether such cooperation qualifies as "substantial assistance"

pursuant to 18 U.S.C. section 3553(e) and U.S.S.G."5K1.1" and under the policies of

the United States Attorney's Office for the Southern District of Georgia warrants the

filing of a motion for downward departure from the applicable sentencing guideline

range and departure below any applicable statutory mandatory minimum sentence.

If the defendant's cooperation is completed or likely to be completed subsequent to

sentencing, the government agrees to consider whether such cooperation qualifies as

"substantial assistance" pursuant to 18 U.S.C. section 3553(e) and Rule 35,

Fed.R.Crim.P. and under the policies of the United States Attorney's Office for the

Southern District of Georgia warrants the filing of a motion for downward departure

from the applicable sentencing guideline range and departure below any applicable

statutory mandatory minimum sentence, within one year of the imposition of

sentence.


      In either case, the defendant understands that the determination as to

whether the defendant has provided "substantial assistance" rests solely with the

government. If the government files a motion for downward departure pursuant to

this-agreement, the government reserves the right to-either take no position as to the
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 10 of 19




appropriate amount of departure and defer entirely to the Court, or, in its discretion,

to make any recommendation it deems appropriate respecting the degree of

departure.

      The defendant fully understands that whether or not the sentencing court

decides to depart downward below a guideline range or statutory minimum sentence,

or reduce the defendant's sentence, as well as the extent of any such downward

departure or reduction, is completely within the sentencing court's discretion, and

that the Court is not bound to accept any recommendation by the government.



9.    Financial Obligations and Agreements

      a.     Restitution

      The amount ofrestitution ordered by the Court shall include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not limited to

the specific counts to which Defendant is pleading guilty. Any restitution judgment

is intended to and will survive Defendant, notwithstanding the abatement of any

underlying criminal conviction.

      b.     Special Assessment

      Defendant agrees to pay a special assessment in the amount of $100, payable

to the Clerk of the United States District Court, which shall be due immediately at

the time of sentencing.

      d.     Required Financial Disclosures
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 11 of 19




        By the date that Defendant enters a guilty plea, Defendant shall complete a
financial disclosure form listing all her assets and financial interests, whether held

directly or indirectly, solely or jointly, in his name or in the name of another.

Defendant shall sign the financial disclosure form under penalty of perjury and

provide that form to the Financial Litigation Unit of the United States Attorney's
Office and to the United States Probation Office. Defendant authorizes the United

States to obtain credit reports on Defendant and to share the contents of those reports

with the Court and the United States Probation Office. Defendant also authorizes

the United States Attorney's Office to inspect and copy all financial documents and

information held by the United States Probation Office,

        e.    Financial Examination

        Defendant will submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

              No Transfer of Assets


        Defendant certifies that he has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obligations

created by this Agreement or that may be imposed upon her by the Court at

sentencing. Defendant promises that he will make no such transfers in the future,

        g.    Material Change in Circumstances




                                          8
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 12 of 19




      Defendant agrees to notify the United States of any material change in

circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.



      h.     Enforcement


      Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount of the

financial obligations imposed by the judgment of the Court in this case. Defendant

understands and agrees that the financial obligations imposed by the judgment of the

Court in this case will be placed on the Treasury Offset Program so that any federal

payment that Defendant receives may be offset and applied to the judgment debt

without regard to or affecting any payment schedule imposed by the Court.



10.   Forfeiture

      a.     Defendant agrees to forfeit his interest in any property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a result of the Title 21

offense to which he has agreed to plead guilty, and any property used, or intended to

be used,in any manner or part,to commit, or facilitate the commission ofthat offense,

specifically: a silver Jennings, Model 25, .25mm pistol, serial number 232911,

(hereinafter, the "Subject Property").
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 13 of 19




      b.     Defendant states that he is the sole and rightful owner of the Subject

Property,that, to the best of his knowledge, no other person or entity has any interest

in the Subject Property, and that he has not transferred, conveyed, or encumbered

his interest in the Subject Property. Defendant waives and abandons all right, title,

and interest in the Subject Property. Defendant agrees to take all steps requested by

the government to facilitate transfer of title of the Subject Property to the

government. Defendant further agrees not to file any claim, answer, or petition for

remission or mitigation in any administrative or judicial proceeding pertaining to the

Subject Property. If any such document has already been filed. Defendant hereby

withdraws that filing.

      c.     Defendant agrees to hold the government and its agents and employees

harmless from any claims made in connection with the seizure, forfeiture, or disposal

of property connected to this case.       Defendant further agrees to waive the

requirements of the Federal Rules of Criminal Procedure 32.2 and 43(a) regarding

notice of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment.

      d.     Defendant waives and abandons his interest in any other property that

may have been seized in connection with this case. Additionally, Defendant waives

any and all challenges on any grounds to the seizure, forfeiture, and disposal of any

property seized in connection with this case. Defendant specifically agrees to waive

any challenges arising under the Double Jeopardy Clause of the Fifth Amendment

and the Excessive Fines Clause of-the Eighth Amendment.



                                         10
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 14 of 19




 11.   Waivers


       a.    Waiver of Appeal


       Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground. The only exceptions are that the Defendant may file a direct

appeal of his sentence if(1)the court enters a sentence above the statutory maximum,

(2)the court enters a sentence above the advisory Sentencing Guidelines range found

to apply by the court at sentencing; or (3) the Government appeals the sentence.

Absent those exceptions, Defendant explicitly and irrevocably instructs his attorney

not to file an appeal.

       b.    Waiver of Collateral Attack

       Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.

§ 2255 motion. The only exception is that Defendant may collaterally attack his

conviction and sentence based on a claim of ineffective assistance of counsel.


       c-    FOIA and Privacv Act Waiver

       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution of this case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto.




                                           11
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 15 of 19




       d.    Fed. R. Crim. P. llCf) and Fed> R. Evid. 410 Waiver

      Rule 11(^ of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibility of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

12.   Defendant's Rights


      Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which he will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine

adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

13.   Satisfaction with Counsel


      Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant believes that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work

performed by his attorney.




                                           12
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 16 of 19




14.   21 U.S.C. Section 851 Enhancement


      The government agrees not to file a Title 21, Section 851 enhancement

against the defendant, if applicable.

15    Breach of Plea Agreement


      IfDefendant fails to plead guilty, withdraws or attempts to withdraw his guilty

plea, commits any new criminal conduct following the execution of this agreement, or

otherwise breaches this agreement, the government is released from all of its

agreements regarding Defendant's sentence,including any agreements regarding the

calculation of Defendant's advisory Sentencing Guidelines.        In addition, the

government may declare the plea agreement null and void, reinstate any counts that

may have been dismissed pursuant to the plea agreement, and/or file new charges

against Defendant that might otherwise be barred by this plea agreement. Defendant

waives any statute-of-limitations or speedy trial defense to prosecutions reinstated

or commenced under this paragraph.




                                        13
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 17 of 19




16.    Entire Agreement


       This agreement contains the entire agreement between the government and

Defendant.


                                    BOBBY L. CHRISTINE
                                    UNITED STATES ATTORNEY



Date      '                         Karl Knoche
                                    Chief, Criminal Division


 1 [0 H
Date                                  nnifer
                                                       States Attorney


>\oiq
Date                                   'cela C. Mat(
                                        stant United States Attorney




                                      14
 Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 18 of 19




       I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and accurate in every respect.




Date                                    Anthony Kanyatta Seals
                                        Defendant




       I have fully explained to Defendant all of his rights, and I have carefully

reviewed each and every part of this agreement with him. I believe that he fully and

completely understands it, and that his decision to enter into this agreement is an

informed, intelligent, and voluntary one.




Date                                ^J^erfret Meader
                                        Defendant's Attorney




                                          15
Case 2:18-cr-00050-LGW-BWC Document 638 Filed 07/30/19 Page 19 of 19
